Nationwide Life Insurance Company: ·Nationwide Variable Account Prospectus supplement dated August 25, 2008 to Prospectus dated May 1, 2008 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Your prospectus offers the following underlying mutual fund as an investment option under your contract.Effective August 25, 2008, this investment option changed its name as indicated below. OLD NAME NEW NAME Lazard U.S. Small Cap Equity Portfolio: Open Shares Lazard U.S. Small-Mid Cap Equity Portfolio: Open Shares
